DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 4, 2021 has been entered. 
Allowable Subject Matter
The indicated allowability of claims 1-4 is withdrawn in view of the newly discovered reference to Morris et al.  Rejections based on the newly cited reference follows. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,765,304 B2 to Baten et al. in view of U.S. Patent No. 6,786,051 B2 to Kristich et al. and U.S. Patent Application Publication No. 2016/0177678 A1 to Morris et al. 
Baten et al. discloses a mobile power generation unit, comprising:
an intake transport apparatus (Inlet Trailer); 
an exhaust transport apparatus (Exhaust Trailer); and 
a power generation transport apparatus (Main Trailer); 
wherein the power generation transport apparatus comprises: 

an intake chamber (within turbine 125); 
an exhaust collector (145); 
a generator (150); and 
a first conveyance (100); 
wherein the intake transport apparatus comprises: 
an intake assembly (310) and a second conveyance (300), the intake assembly being configured to provide combustion air and gas-turbine-chamber ventilation air; and 
wherein the exhaust transport apparatus comprises: 
an exhaust duct (420, 450) and a third conveyance (400). 

However, it fails to disclose: 
the intake transport apparatus and the exhaust transport apparatus being connected to one side of the power generation transport apparatus; 
the exhaust duct is horizontally disposed on the exhaust transport apparatus during transportation; and 
the exhaust duct is hydraulically rotated to a vertical direction of the exhaust transport apparatus when in working state. 

Kristich et al. discloses a trailer mounted mobile power system, comprising: 
a plurality of trailer systems (12, 14, 16, 18, 19, and 20); 


Morris et al. discloses mobile electric power generation, comprising: 
an exhaust duct (504) horizontally disposed (see paragraph [0066]) on the exhaust transport apparatus during transportation; and 
the exhaust duct being hydraulically rotated (see paragraph [0066]) to a vertical direction of the exhaust transport apparatus when in working state. 

It would have been obvious to one skilled in the art before the effective filling date of the invention to use the side connection arrangements disclosed by Kristich et al. and the disposition and hydraulics disclosed by Morris et al. with the intake and exhaust transport apparatus disclosed by Baten et al., for the purpose of assembling the mobile power generation unit by aligning and rotating the transportable trailers and without the need to use a crane. 

With regards to claim 2, both Baten et al. and Kristich et al. disclose: 
an electric power unit (160 of Baten et al.; cabinet C of Kristich et al.); and 
a control system (250 of Baten et al.; trailer 14 of Kristich et al.); 
the electric power unit being configured to output electric power from the generator; and 
the control system comprising: 
a gas turbine control unit; and 
a generator control unit. 
With regards to claim 4, Baten et al. in view of Kristich et al. disclose: 
the intake transport apparatus and the exhaust transport apparatus being capable of being disposed on the same side, opposite sides or adjacent sides. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,765,304 B2 to Baten et al. in view of U.S. Patent No. 6,786,051 B2 to Kristich et al. and U.S. Patent Application Publication No. 2016/0177678 A1 to Morris et al. as applied to claims 1, 2, and 4 above (see paragraph 13), and further in view of U.S. Patent Application Publication No. 2006/0080971 A1 to Smith et al. 
Baten et al. in view of Kristich et al. and Morris et al. disclose a mobile power generation unit as described above (see paragraph 8). 
However, they fail to disclose the intake transport apparatus and the exhaust transport apparatus are connected to at least one side of the power generation transport apparatus through expansion joints, respectively. 
Smith et al. disclose power trailer structural elements, comprising: 
a plurality of expansion joints (see paragraph [0047] and [0048]) to “accommodate motion between the trailer 20 wall and the SCR duct or a standard exhaust stack”. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the expansion joints disclosed by Smith et al. on the mobile power generation unit disclosed by Baten et al. in view of Kristich et al. and Morris et al. , for the purpose of allowing relative motion between structural components held by separate trailers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571)272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        March 18, 2021